United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2644
                                   ___________

Miguel Hernandez-Perez,                 *
                                        *
            Petitioner,                 *
                                        * Petition for Review
      v.                                * Of an Order of the
                                        * Board of Immigration Appeals.
Eric H. Holder, Jr., Attorney General, *
                                        *
            Respondent.                 *
                                   ___________

                             Submitted: March 10, 2009
                                Filed: June 16, 2009
                                 ___________

Before WOLLMAN, BRIGHT, and COLLOTON, Circuit Judges.
                          ___________

WOLLMAN, Circuit Judge.

      Miguel Hernandez-Perez petitions for review of an order of the Board of
Immigration Appeals (BIA) affirming the immigration judge’s denial of his
application for cancellation of removal. We deny the petition.

                                         I.

      Hernandez-Perez is a citizen of Guatemala who entered the United States
without inspection in 1997. In 2005, the Attorney General served Hernandez-Perez
with a notice to appear, thus commencing removal proceedings against him.
Hernandez-Perez conceded removability, but submitted an application for cancellation
of removal and voluntary departure pursuant to sections 240A(b) and 240B(b) of the
Immigration and Nationality Act (INA), 8 U.S.C. §§ 1229b(b) and 1229c(b).

       The Attorney General asserted that Hernandez-Perez was ineligible for
cancellation of removal because he had been convicted of a crime involving moral
turpitude. The immigration judge agreed and determined that Hernandez-Perez had
not met the statutory requirements of § 1229b(b) because his previous conviction for
child endangerment was a crime involving moral turpitude. The BIA adopted and
affirmed the immigration judge’s opinion.

                                         II.

        Congress did not define the phrase “crime of moral turpitude” in the INA,
leaving the phrase open to future administrative and judicial interpretation. Franklin
v. INS, 72 F.3d 571, 572 (8th Cir. 1995). We give deference to the BIA’s
interpretation of an ambiguous statutory phrase and “uphold its construction as long
as it is reasonable.” Chanmouny v. Ashcroft, 376 F.3d 810, 811 (8th Cir. 2004).

       To be eligible for cancellation of removal, a nonpermanent alien must have
been a person of good moral character during the statutory period. 8 U.S.C.
§1229b(b)(1). A person is not of good moral character if he has been “convicted of
a crime involving moral turpitude.” 18 U.S.C. § 1227(a)(2)(A). “Moral turpitude
refers generally to conduct which is inherently base, vile, or depraved, and contrary
to the accepted rules of morality and the duties owed between persons or to society
in general.” Chanmouny, 376 F.3d at 811-812 (quoting In re Ajami, 22 I. & N. Dec.
949, 950 (BIA 1999)). Although one factor in determining which acts involve moral
turpitude is whether the act is accompanied by a vicious motive or corrupt mind, “the
presence or absence of a corrupt or vicious mind is not controlling.” Keugne v. U.S.
Attorney General, 561 F.3d 1281, 1284 (11th Cir. 2009) (per curiam) (quoting In re
Medina, 15 I. & N. Dec. 611, 614 (BIA 1976)).

                                         -2-
       To determine whether a conviction qualifies as one involving moral turpitude,
we look to the statutory language of the crime, not the underlying facts. Franklin, 72
F.3d at 572. Critical to a finding of moral turpitude is the intent required by the
statute under which the petitioner was convicted. Reyes-Morales v. Gonzales, 435
F.3d 937, 945 (8th Cir. 2006). Although moral turpitude is typically found in crimes
committed intentionally or knowingly, we have held that reckless conduct may be
sufficient if an aggravating factor is present. Godinez-Arroyo v. Mukasey, 540 F.3d
848, 851 (8th Cir. 2008). This has long been the standard followed by the BIA. See
Knapik v. Ashcroft, 384 F.3d 84, 90 (3d Cir. 2004) (relying in part on Medina, 15 I.
& N. Dec. 611).

       In Medina, the BIA concluded that an aggravated assault conviction under
Illinois law is a crime involving moral turpitude, 15 I. & N. Dec. at 614, the
aggravating factor in Medina being the use of a deadly weapon. See In re Fualaau, 21
I & N Dec. 475, 478 (BIA 1996). The BIA emphasized that although the statute did
not require a specific intent to cause harm, it required that the violator consciously
disregard a substantial and unjustifiable risk. Medina, 15 I & N Dec. at 614.
Likewise, the Third Circuit upheld the BIA’s determination that New York’s reckless
endangerment statute qualified as a crime of moral turpitude. Knapik, 384 F.3d at 90.
The court recognized that a drunk driving offense on its own “almost certainly does
not involve moral turpitude,” but concluded that the statute’s requirement that the
defendant “create a grave risk of death to another person,” was an aggravating factor
sufficient to find moral turpitude. Id. (internal quotations omitted). “With regard to
reckless acts, moral turpitude inheres in the conscious disregard of a substantial and
unjustifiable risk of severe harm or death.” Id. at 90 n.5; see also Keugne, 561 F.3d
at 1287.

       Hernandez-Perez pled guilty in Iowa state court to one count of operating a
vehicle while intoxicated and one count of child endangerment resulting in bodily
injury pursuant to Iowa Code sections 321J.2, 726.6(1)(a), and 726.6(2A). Under

                                         -3-
Iowa law, a person is guilty of child endangerment if he is “the parent, guardian or
person having custody or control” over a minor child and “[k]nowingly acts in a
manner that creates a substantial risk to a child or minor’s physical, mental, or
emotional health or safety.” Iowa Code § 726.6. The Iowa Supreme Court has
interpreted the term knowingly to mean that the defendant “acted with the knowledge
that she was creating a substantial risk to the child’s safety.” State v. James, 693
N.W.2d 353, 357 (Iowa 2005). While Hernandez-Perez is correct that a “simple
operating a motor vehicle while intoxicated” conviction would not qualify as a crime
involving moral turpitude, the aggravating factor here is present in the child
endangerment statute’s requirement of a conscious disregard of a substantial risk to
a child in his care. Accordingly, we cannot say that the BIA’s interpretation is
unreasonable.

      The petition for review is denied.
                       ______________________________




                                        -4-